COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-388-CR
 
CHARLES T MULLENIX   
                                                                    APPELLANT
V.
THE STATE OF TEXAS   
                                                                    STATE
------------
FROM THE 396TH DISTRICT COURT OF
TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
------------
Appellant Charles T Mullenix appeals from the trial court's judgment
adjudicating him guilty of sexual assault. We will dismiss the appeal.
Appellant pleaded guilty to the offense of sexual assault, pursuant to
a plea-bargain agreement, and the trial court placed him on five years' deferred
adjudication community supervision. The State later petitioned to proceed to an
adjudication of guilt, alleging that appellant had violated certain conditions
of his community supervision. After a hearing, the trial court adjudicated
appellant guilty and sentenced him to five years' confinement. Appellant filed a
general notice of appeal.
On December 3, 2002, we sent appellant a letter directing him to submit
a letter brief identifying the issues or points to be raised on appeal and
explaining why those issues or points warrant continuation of the appeal,
notwithstanding the limitations placed on the scope of the appeal by former
appellate rule 25.2(b)(3), article 42.12 of the code of criminal procedure, and Manuel
v. State, 994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999). See
former Tex. R. App. P. 25.2(b)(3) (amended effective Jan. 1, 2003); Tex. Code
Crim. Proc. Ann. art. 42.12, § 5(b) (Vernon Supp. 2003). No response has been
filed.
This court's review in this case is limited to complaints concerning
alleged jurisdictional defects, matters raised by written pretrial motion and
ruled on before trial, matters on which the trial court granted permission to
appeal, or matters unrelated to appellant's conviction. See
Woods v. State, 68 S.W.3d 667, 669 (Tex. Crim. App. 2002); Nix
v. State, 65 S.W.3d 664, 667-68 (Tex. Crim. App. 2001); Vidaurri
v. State, 49 S.W.3d 880, 885 (Tex. Crim. App. 2001); see
also former Tex. R. App. P. 25.2(b)(3). Appellant has not indicated, in
response to our letter, that he wishes to appeal any of these matters.
Accordingly, we dismiss the appeal.

  
                                                                    PER
CURIAM
PANEL D: CAYCE, C.J.; DAY and LIVINGSTON, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
[Delivered February 20, 2003]

1. See Tex. R. App. P. 47.4.